DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.	Claims 1-4, 6-7, and 9-23 are currently pending. Claims 10-23 are withdrawn. Claims 5, 8, and 24-29 are cancelled. No new subject matter is added. 
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claims 1-3, 7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pratt et al. (US 20150165182 A1) in view of Coulthard et al. (WO 2013078214 A1).
Regarding claim 1, Pratt teaches a valve arrangement (see Figure 1) for administering an instillation and/or negative pressure therapy through at least a first wound dressing (a system for providing instillation therapy to a tissue site, see Paragraph [0008]) the valve arrangement comprising: an instillation source port (fluid connector (122)) structured to engage a instillation fluid source (engaging fluid source (118) via tubing (123) and (124), see Figure 1); a negative pressure source port (reduce pressure interface (105)) structured to engage a negative pressure source (engage reduce pressure source (104) via tube (107) and (109), see Figure 1); a first instillation flow path (123) including a first instillation valve (valve (208) may be included in fluid source (118), see Paragraph [0063]), the first instillation flow path (123) extending between the instillation source port and a first instillation wound dressing port (120) structured for fluid 
Coulthard teaches negative pressure device having a second wound dress (plurality of wound dressings (214), see Figure 1), a first negative pressure valve (plurality of control valves (226), see Figure 3), and a second negative pressure flow path (plurality of conduits (226)) including a second negative pressure valve (plurality of control valves (264), see Figure 3).
Pratt and Coulthard are analogous art because both deal with a negative pressure wound therapy dressing. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the system of Pratt and further include a second negative pressure flow path configured to deliver negative pressure to a second wound and control valves at each flow path, as taught by Coulthard. Coulthard teaches it may be necessary to treat a plurality of tissue sites. This is particularly true of patients injured by burns, war, or other trauma. Moreover, the plurality of tissue sites may need to be treated in the field or during transportation (see Paragraph [0003]).
Pratt and Coulthard teaches all the limitations as discussed above and Pratt further teaches a second installation flow path (124). However, Pratt and Coulthard do not explicitly 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to duplicate the instillation valve and the instillation wound dressing port to have at least two of them since the claims to the said components read on the prior art expect with regard to the additional components would not have modified the operation of the device (providing instillation therapy to a plurality of wounds). It has also been shown in Pratt that a single instillation fluid source may have two fluid paths to provide instillation therapy to wound. The particular duplication of parts would be obvious matter of design choice to one skilled in the art. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).
	Regarding claim 2, Pratt and Coulthard teaches all the limitations, as discussed above in claim 1, and Pratt further teaches the first instillation valve (208) is positionable to allow fluid flow through the first instillation flow path (valve (208) can be positioned in an open or closed positioned to allow fluid flow, see Paragraph [0063]). However, Pratt does not explicitly disclose 
	Coulthard teaches the first negative pressure valve (264) is positionable to allow fluid flow through the first negative pressure flow path (valves (264) can be controlled for the delivery of reduced pressure from the reduced-pressure plenums (256) into the plurality of multi-lumen reduced-pressure delivery conduits, see Paragraph [0067]).
	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the valve arrangement of Pratt and further include a first negative pressure positionable to allow fluid through the first negative pressure flow path, as taught by Coulthard. Coulthard teaches it may be necessary to treat a plurality of tissue sites. This is particularly true of patients injured by burns, war, or other trauma. Moreover, the plurality of tissue sites may need to be treated in the field or during transportation (see Paragraph [0003]).
Regarding claim 3, Pratt and Coulthard teaches all the limitations, as discussed above in claim 2 and Pratt further teaches a sensor (sensor (206)) engaged with the first wound dressing (sensor (206) can be fluidly coupled to fluid interface (120), see Paragraph [0067]) for sensing a condition of the first wound dressing (determine the pressure in the fluid interface (120), see Paragraph [0070]), and wherein a position of at least one of the first instillation valve and the first negative pressure valve is determined based on the condition of the first wound dressing (sensor (206) sends a signal to controller (202) and transmits a signal to the valve to be in the open/close position based on the response, see Paragraph [0070]).
claim 7, Pratt and Coulthard teaches all the limitations, as discussed above in claim 1 Coulthard further teaches wherein the first negative pressure valve is positionable so that the first wound dressing is placed at a first negative pressure by the negative pressure source (each of the plurality of first control valves (264) is controlled to regulate the reduced pressure down to the pressure selected by the caregiver for a respective channel and tissue site (202), see Paragraph [0070]) and the second negative pressure valve is positionable so that the second wound dressing is placed at a second negative pressure by the negative pressure source (each of the plurality of first control valves (264) is controlled to regulate the reduced pressure down to the pressure selected by the caregiver for a respective channel and tissue site (202), see Paragraph [0070]), wherein the second negative pressure is different than the first negative pressure (the negative pressure is selected by the caregiver for each respective channel, see Paragraph [0070]) (also there can be an automatic shutoff valve that isolates an individual line for a dressing change, allowing one of the negative pressure to be zero, see Paragraph [0070]).
Regarding claim 9, Pratt and Coulthard teaches all the limitations, as discussed above in claim 1 and Pratt further teaches wherein at least one of the first instillation valve, the second instillation valve, the first negative pressure valve, and the second negative pressure valve is continuously positionable between a generally open position and a generally closed position (the first instillation valve (208) can be continuously positioned between an open or a closed position, see Paragraph [0063]).
Allowable Subject Matter
8.	Claims 4 and 6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9.	The following is a statement of reasons for the indication of allowable subject matter:  
Claim 4 is allowable for disclosing, inter alia, “the second instillation valve is positionable to administer fluid flow through the second instillation flow path at a second flow rate different than the first flow rate”.
Pratt and Coulthard teach all of the limitations as discussed above in claim 1. However, Pratt and Coulthard fail to teach wherein the second instillation valve is positionable to administer fluid flow through the second instillation flow path at a second flow rate different than the first flow rate. While Coulthard teaches supplying negative pressure at varying rates in the negative pressure flow paths, it would not be reasonable to modify that with the instillation therapy because they serve as different purposes. The modification would also be unreasonable and complex due to the second instillation valve being modified by duplication of parts already. There is no prior art that was found that would be combinable with Pratt and Coulthard to meet the limitation of the claim. Therefore, the combination of limitations is considered allowable. Claim 6 would be allowable for depending from claim 4.   
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J. Weiss can be reached on (571)270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/E.R./ (2/22/22)Examiner, Art Unit 3781                                                                                                                                                                                                        

/SUSAN S SU/Primary Examiner, Art Unit 3781
22 February 2022